FIRST AMENDMENT TO THE MORRISON RESTAURANTS INC.

EXECUTIVE LIFE INSURANCE PLAN

        THIS FIRST AMENDMENT is made on this 1 day of May, 1997, by RUBY
TUESDAY, INC. (the “Primary Sponsor”), a corporation organized and existing
under the laws of the State of Georgia.

        W I T N E S S E T H:

WHEREAS, the Primary Sponsor maintains the Morrison Restaurants Inc. Executive
Life Insurance Plan (the "Plan");

        WHEREAS, the Primary Sponsor is the successor to Morrison Restaurants
Inc. and desires to rename the Plan as the Ruby Tuesday, Inc. Executive Life
Insurance Plan and amend the Plan to reflect that Ruby Tuesday, Inc. is the
Primary Sponsor of the Plan; and

        WHEREAS, the Primary Sponsor desires to amend the Plan to condition
eligibility for the Plan on an employee’s eligibility to participate in the Ruby
Tuesday, Inc. Executive Supplemental Pension Plan;

        NOW, THEREFORE, the Plan is hereby amended, effective May 1, 1997, as
follows:

1.

By replacing the term “Morrison Restaurants Inc.” with “Ruby Tuesday, Inc.” each
time such term is found in the Plan.


2.

By replacing Section IIG with the following Section IIG:


    G.        “Employee” means, except as provided in Section IV, an employee
from among a select group of management or highly compensated employees of the
Company or any of its affiliates who is eligible to participate in the Ruby
Tuesday, Inc. Executive Supplemental Pension Plan.


    3.        By replacing Section IIIA with the following Section IIIA:

         A. Eligibility

          An Employee shall be eligible to be a participant in the Plan as of
the date he or she becomes eligible to participate in the Ruby Tuesday, Inc.
Executive Supplemental Pension Plan.


        Except as specifically amended hereby, the Plan shall remain in full
force and effect as prior to this First Amendment.

        IN WITNESS WHEREOF, the Primary Sponsor has caused this First Amendment
to be executed as of the day and year first above written.

RUBY TUESDAY, INC


BY:/s/ Samuel E. Beall, III



ATTEST


BY: /s/ Walter J. Cole, Jr.

